UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2014 Commission File Number:001-33869 STAR BULK CARRIERS CORP. (Translation of registrant's name into English) Star Bulk Carriers Corp. c/o Star Bulk Management Inc. 40 Agiou Konstantinou Street, 15124 Maroussi, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 99.1 to this Form 6-K is a Management’s Discussion and Analysis of Financial Condition and Results of Operations and the Unaudited Pro Forma Condensed Combined Financial Information of the Company as of and for the nine months ended September 30, 2014 and 2013. Attached as Exhibit 99.2 to this Form 6-K are the Unaudited Interim Condensed Consolidated Financial Statements of the Company as of and for the nine months ended September 30, 2014 and 2013. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION This Form 6-K, and the documents to which the Company refers in this Form 6-K, as well as information included in oral statements or other written statements made or to be made by the Company, contain statements that, in our opinion, may constitute forward-looking statements. Statements containing words such as “expect,” “anticipate,” “believe,” “estimate,” “likely” or similar words that are used herein or in other written or oral information conveyed by or on behalf of the Company, are intended to identify forward-looking statements. Forward-looking statements are made based upon management’s current expectations and beliefs concerning future developments and their potential effects on the Company. Such forward-looking statements are not guarantees of future events. Actual results may differ, even materially, from those contemplated by the forward-looking statements due to, among others, the following factors: — general dry bulk shipping market conditions, including fluctuations in charterhire rates and vessel values; — the strength of world economies; — the stability of Europe and the Euro; — fluctuations in interest rates and foreign exchange rates; — changes in demand in the dry bulk shipping industry, including the market for our vessels; — changes in the Company’s operating expenses, including bunker prices, dry docking and insurance costs; — changes in governmental rules and regulations or actions taken by regulatory authorities; — potential liability from pending or future litigation; — general domestic and international political conditions; — potential disruption of shipping routes due to accidents or political events; — the availability of financing and refinancing; — the Company’s ability to meet its requirements for additional capital and financing and to complete its newbuilding program and to grow its business; — vessel breakdowns and instances of off-hire; — risks associated with vessel construction; — potential exposure or loss from investment in derivative instruments; — potential conflicts of interest involving the Company’s Chief Executive Officer, his family and other members of our senior management; — the Company’s ability to complete acquisition transactions as planned (including the acquisitions of vessels from Excel Maritime Carriers Ltd.); and — the risk factors and other factors referred to in the Company’s reports filed with or furnished to the SEC. Consequently, all of the forward-looking statements we make in this document are qualified by the information contained or referred to herein, including, but not limited to, (i)the information contained under this heading and (ii)the information disclosed in the Company’s annual report on Form 20-F for the fiscal year ended 2013, filed with the SEC on March21, 2014. You should carefully consider the cautionary statements contained or referred to in this section in connection with any subsequent written or oral forward-looking statements that may be issued by us or persons acting on our behalf. Except as required by law, the Company undertakes no obligation to update any of these forward-looking statements, except as otherwise required by applicable law. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. STAR BULK CARRIERS CORP. (Registrant) Date: December 3, 2014 By: /s/ Simos Spyrou Name: Simos Spyrou Title:
